Citation Nr: 1436685	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  13-21 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral ocular surface dryness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel

INTRODUCTION

The Veteran served on active duty from November 1972 to August 1976 and from March 1985 to June 2001.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Seattle, Washington (RO). 

At the June 2014 hearing before the Board, the Veteran raised the issue of whether new and material evidence has been received to reopen the claim of entitlement to service-connection for bilateral keratoconus.  This issue has not been adjudicated by the RO.  As such, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.

This appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c) (2013).  


REMAND  

During a June 2014 hearing before the Board, the Veteran testified that his service-connected bilateral ocular surface dryness disorder was more severe than currently rated.  Specifically, he stated that he took three eye medications on a daily basis, to include eye drops, anti-itch medication, and lubrication medication.  He further stated that his most recent VA outpatient treatment records merely documented the use of eye drops, and did not note the additional medications.  The Veteran also asserted that he currently experienced constant blurred vision, itchiness, and dryness of his eyes.         

Further, during the May 2008 VA examination, the examiner diagnosed severe ocular surface dryness, with significant visual discomfort in both eyes; however, he did not address the additional diagnoses of record, namely, corneal dystrophy and lagophthalmus, to include whether they were associated with the Veteran's service-connected bilateral eye disorder.  

Given the Veteran's assertion of increased symptomatology subsequent to the aforementioned examination, and the need for clarification regarding the objective manifestations of the bilateral eye disorder, another VA examination is necessary to assess the current level of severity of the service-connected bilateral eye disorder.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

In addition, the Veteran receives ongoing treatment for his service-connected bilateral eye disorder at the VA Medical Center in Seattle, Washington.  The record contains VA outpatient treatment records to February 2014; thus, VA must obtain any VA outpatient treatment records from February 2014 to the present.  See 38 C.F.R. § 3.159 (c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all healthcare providers who have evaluated or treated him for his service-connected bilateral eye disorder. When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of his response, the RO must attempt to obtain all VA treatment records from the VA Medical Center in Seattle, Washington from February 2014 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded an appropriate VA examination with an ophthalmologist to determine the current severity of his service-connected bilateral eye disorder.  The claims file and all electronic records must be made available to the physician, and the physician must specify in the examination report that these records have been reviewed.  The physician must specify the dates encompassed by the electronic records that were reviewed.  Any indicated diagnostic tests and studies must be accomplished, to include a corneal topography if deemed necessary by the physician.  The physician must report all pertinent symptomatology and findings must be reported in detail.  The physician must conduct a full clinical evaluation of the Veteran's bilateral eye disorder, to include visual acuity testing.  

The physician must indicate all manifestations of the bilateral ocular surface dryness disorder.  In addition, the physician must address whether any previously or currently diagnosed eye disorder, to include corneal dystrophy, lagophthalmus, and keratoconus are due to or aggravated by the Veteran's service-connected dry eye disorder.  In making these findings, the examiner must consider the Veteran's statements, the post-service medical records, and the service treatment records, to include the multiple ocular topographies conducted in service.  The physician must indicate whether the Veteran has a disorder of the lacrimal gland/apparatus.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for an examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated, to include any other issues raised by the record.  If the benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

